Title: Abraham Whipple to the American Commissioners, 19 August 1778: résumé
From: Whipple, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<On board the Providence, Brest, August 19, 1778: I wrote you from Paimboeuf on July 31; since then the Boston joined me and on Aug. 8 we proceeded in company to Brest, delayed by unfavorable winds until the 14th. I found here that Lt. Simpson had obeyed my orders of July 24th in quickly preparing for sea. But I was surprised to find that none of the Ranger’s prizes had yet been sold, nor had the crew received a single sou for all the time they had been in France; I allowed them a day or two to try and settle the matter. This might have been sufficient had not Capt. Jones interfered in an extraordinary manner, blocking the sale and producing obstacles “as frivolous in their natures as hurtful in their effects.” When a man is blinded by self-interest and acts in opposition to the interests of his country, it is my duty to represent his conduct with candor and leave the determination of its pernicious tendency to my superiors.
I enclose a copy of a letter Capt. Jones sent me yesterday, along with my answer. Tomorrow I shall sail, wind and weather permitting, with or without the Ranger, although I shall try to settle her unhappy affairs as best I can.>
